MEDIA SCIENCES INTERNATIONAL, INC. 203 Ridge Road Goshen, New York 10924 February 17, 2012 VIA ELECTRONIC TRANSMISSION Attn.: Peggy Kim, Special Counsel Office of Mergers & Acquisitions U.S. Securities and Exchange Commission Washington, DC 20549 Re: Media Sciences International, Inc. Schedule 13E-3 filed December 20, 2011 File No. 5-54247 Amendment No. 1 to Schedule 14A filed December 20, 2011 File No. 1-16053 Dear Ms. Kim: This letter is provided in connection with your letter dated December 28, 2011 and the above-referenced matters. Media Sciences International, Inc. (the “Company”) acknowledges that: (a) the Company (or filing person) is responsible for the adequacy and accuracy of the disclosure in the filings; (b) staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filings; and (c) the Company (or filing person) may not assert staff comments as a defense in any proceeding initiated by the Company or any person under the federal securities laws of the United States. Thank you very much for your attention to this matter. Very truly yours, MEDIA SCIENCES INTERNATIONAL, INC. By: /s/ Denise Hawkins Denise Hawkins President
